DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 6 APR 2022. 
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/EP2017/076798, filed 19 OCT 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/410,187, filed on 19 OCT 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application DENMARK PA201670840 filed on 27 OCT 2016 and the certified copy have been filed in application 16/340,222, filed 8 APR 2019.	
Information Disclosure Statement
The information disclosure statements (IDS) filed on 8 APR 2019 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
The listing of references in the specification (filed 29 OCT 2019; see for example, p. 2 ¶1, 3-5; p. 3 ¶2, 4; p. 13 ¶1; p. 15 ¶3-4, 6; etc.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restriction
Applicant's response, filed 14 OCT 2021, to the restriction set forth on 29 JUL 2021, is acknowledged. Applicant elected without traverse Group II and the following species i) IL-12 exogenous gene, ii) PD1 locus, PD1 endogenous promoter, iv) TALEN, and v) presence of a chimeric antigen receptor (CAR). 


Applicant’s Amendments
Applicant's response and amendments, filed 6 APR 2022, are acknowledged. Applicant has canceled claims 95-97, 101-106, 108-113, amended claims 94, 98-100, 107, and 114, and added new claims 115-131.
Additional Election/Restriction	
In response to applicant’s election of the presence of a CAR and amendments to the claims, an additional, telephonic election of species was made by applicant’s attorney of record:  Salvatore Arrigo (Reg. No. 46063) at 202-494-8907 on 29 JUNE 2022.
Alternate species of CAR/cognate antigen, such as those recited on p. 33 lns 23-26; p. 48 lns 14-17; p. 54¶2; p. 59¶3; p. 60¶2; Example 1, sections 1.1, 1.3, and 1.4;
Alternate methods of CAR expression (claim 94 is generic to the exogenous coding sequence): for example, by expression cassette, or capped mRNA, or insertion in an endogenous locus (see, for example, p. 37¶1; Example 1 section 1.1, 1.3, and 1.4; 
Alternate locus of CAR integration/insertion, such as those recited on p. 40 lns 18-30; p. 43 lns 22-24; or in Tables 3 and 6-13;
Alternate TALEN sequences (SEQ ID NO:s) for directing CAR genomic integration (must be concordant with elected CAR integration locus above).
Applicant elected 1) CAR cognate antigen CD22, 2) insertion at an endogenous locus, 3) endogenous TRAC locus, and 4) TALEN sequences SEQ ID NO:s 16 and 17.
Claim Status
Claims 95-97, 101-106, 108-113 are cancelled. Claims 115-131 are new. Claims 94, 98-100, 107, 114-131 are pending. Claims 94, 98-100, 107, and 114 are amended. Claims 98, 100, 116, 118, 120, 122-123, 125-126, 128-129, and 131 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 94, 99, 107, 114-115, 117, 119, 121, 124, 127, and 130 are under current examination.
Objections to the Specification
The prior objection to the Specification for containing embedded hyperlinks and/or other form of browser-executable code is withdrawn in light of Applicant’s amendments to the Specification removing the embedded hyperlinks and/or other form of browser-executable code.
The prior objection to the Specification for the informalities on p. 29 line 16, p. 30 line 20, p. 31 lines 10 and 21, p. 32 line 12, p. 60 lines 6-14 and 22-27, p. 61 lines 4-9, pp. 62-68 Table 4 references SEQ ID NOs and the incorrect formatting in regard to CFR 1.821(d) specifications is withdrawn in light of Applicant’s amendments to the Specification. Applicant has replaced referenced sequences with “SEQ ID NO:”.
The prior objection to the Specification for containing nucleotide and/or amino acid sequences appearing not properly identified by sequence identifiers in accordance with 37 CFR 1.821(d) is withdrawn in light of Applicant’s amendments. Applicant has submitted a substitute Specification inserting the sequence identifiers for these sequences and submits herewith a new sequence listing with these sequences.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 95-97, 99, 102, 105, 107-109, 111, and 113-114 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicant’s arguments. Applicant has argued that the phrase, "according to claim x" is a well-recognized phrase used in dependent claims to refer to the claim from which they depend and that a skilled artisan would fully recognize that the term simply denotes dependency and is in no way indefinite, which is found persuasive.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rongvaux
The prior rejection of claim 94 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rongvaux (Rongvaux A, et al. Proceedings of the National Academy of Sciences. 2011 Feb 8;108(6):2378-83) is withdrawn in light of Applicant’s amendments to the claim. Rongvaux teaches a transgenic mouse in which the mouse TPO gene is replaced with a human TPO transgene, said human TPO transgene operably linked to the endogenous mouse TPO promoter (p. 2379, col. 1, Results) and performs FACs on bone marrow from said transgenic mice, isolating CD3+ cells (Figure S5), which are “primary T cells”. However, Rongvaux does not teach primary T cells wherein the transgene is an interleukin selected from IL-15, IL-12, or IL-2. Rongvaux also does not teach that the endogenous gene is selected from one encoding PD1, CTLA4, PPP2CA PPP2CB, PTPN6, PTPN22, LAG3, HAVCR2, BTLA CD160, TIGIT, CD96, CRTAM, LAIR1, SIGLEC7, SIGLEC9, CD244, TNFRSF10B, TNFRSF10A CASP8, CASP10, CASP3, CASP6, CASP7, FADD, FAS, TGFBRII, TGFRBRI, SMAD2, SMAD3, SMAD4, SMAD10, SKI, SKIL, TGIF1, IL 10RA, IL 10RB, HMOX2, IL6R, IL6ST, EIF2AK4, CSK, PAG1, SIT1, FOXP3, PRDM1, BATF, GUCY1A2, GUCY1A3, GUCY1B2, GUCY1B3, CD25, CD69, TGFb, IL-10, IL-10R, GCN2 or PRDM1, DCK, HPRT, GGH, or CD52; wherein said primary human NK or T cells further comprise an exogenous coding sequence encoding a chimeric antigen receptor (CAR) or a recombinant TCR; and wherein said primary human NK or T cells secrete a level of the interleukin sufficient to enhance the antitumor activity of the cells.
Willinger
The prior rejection of claim 94 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Willinger  (Willinger T, et al. PNAS. 2011 Feb 8;108(6):2390-5) is withdrawn in light of Applicant’s amendments to the claim. Willinger teaches a knock-in(KI)  gene replacement placing the human IL-3 (hIL-3) transgene under the control of the endogenous mouse IL-3 promoter and demonstrates the alternative approach for delivering cytokines because delivery of hIL-3 and GM-CSF by the KI strategy leads to long-term cytokine expression, which circumvents the need for repeated injections of expensive cytokines. Willinger’s KI mice would comprise primary NK and T cells with the hIL3-KI. However, Willinger’s primary NK and T cells comprising a cytokine/interleukin transgene being operably linked to an endogenous promoter do not comprise a transgene selected from IL-15, IL-12, or IL-2 nor an endogenous gene selected from one encoding PD1, CTLA4, PPP2CA PPP2CB, PTPN6, PTPN22, LAG3, HAVCR2, BTLA CD160, TIGIT, CD96, CRTAM, LAIR1, SIGLEC7, SIGLEC9, CD244, TNFRSF10B, TNFRSF10A CASP8, CASP10, CASP3, CASP6, CASP7, FADD, FAS, TGFBRII, TGFRBRI, SMAD2, SMAD3, SMAD4, SMAD10, SKI, SKIL, TGIF1, IL 10RA, IL 10RB, HMOX2, IL6R, IL6ST, EIF2AK4, CSK, PAG1, SIT1, FOXP3, PRDM1, BATF, GUCY1A2, GUCY1A3, GUCY1B2, GUCY1B3, CD25, CD69, TGFb, IL-10, IL-10R, GCN2 or PRDM1, DCK, HPRT, GGH, or CD52; wherein said primary human NK or T cells further comprise an exogenous coding sequence encoding a chimeric antigen receptor (CAR) or a recombinant TCR.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 94, 99, 107, and 114 under 35 U.S.C. 103 as being unpatentable over MORIARITY (WO2017023803A1; PCT/US2016/044858 filed 29 JUL 2016) and Fesnak (Fesnak AD, et al. Nature Reviews Cancer. 2016 Sep;16(9):566-81) is withdrawn in preference to the following rejection and in view of amendments to the claims.
DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin
Claims 94, 99, 107, 114-115, 117, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over DUCHATEAU (WO2014191128A1; Publ. 4 DEC 2014), MORIARITY (WO2017023803A1; PCT/US2016/044858 filed 29 JUL 2016; cited in prior action), Fesnak (Fesnak AD, et al. Nature Reviews Cancer. 2016 Sep;16(9):566-81; cited in prior action), Pegram (Pegram HJ, et al. Blood, The Journal of the American Society of Hematology. 2012 May 3;119(18):4133-41), and Austin (Austin JW, et al. The Journal of Immunology. 2014 May 15;192(10):4876-86)
DUCHATEAU is directed to methods of developing genetically engineered, preferably non-alloreactive T-cells for immunotherapy using RNA-guided endonucleases to specifically target a selection of key genes in T-cells. The engineered T-cells are also intended to express chimeric antigen receptors (CAR) to re-direct their immune activity towards malignant or infected cells (Abstract). DUCHATEAU teaches engineered T cells comprising disruption of the PD1 and TRAC gene loci (targeted loci) and introduction of an exogenous CAR (claims 28-29, 32-34, 40; p. 31 lns 21-30). DUCHATEAU also teaches introduction of an exogenous gene into a targeted locus by inducing homologous recombination (HR) at the target locus (e.g. either PD1 or TRAC; claims 28-29, 32-34, 39; p. 16 lns 10-18, 32-35). Claims 39 and 40 of DUCHATEAU clearly indicate that exogenous genes may be introduced into the disrupted target loci (e.g. PD1 and/or TRAC) and the specification discloses that depending on the location of the target nucleic acid sequence wherein (a) break event has occurred, such exogenous nucleic acid can be used to knock-out a gene, e.g. when exogenous nucleic acid is located within the open reading frame of said gene, or to introduce new sequences or genes of interest (p. 16 lns 32-35). Furthermore, DUCHATEAU teaches that the methods of the invention more particularly allow the precise modification of the genome of T-cells relevant for immunotherapy by inactivating or replacing genes involved in MHC recognition and/or immune checkpoint proteins (p. 4 lns 20-22). In other words, an artisan could introduce a gene or genes of interest into a disrupted PD1 target locus, or an artisan could introduce a gene or genes of interest into a TRAC locus, or an artisan could introduce genes of interest into both loci, PD1 and TRAC. Such modification may include, for example, introduction of genes that confer drug resistance on a T cell (p. 25 lns 8-13; also, p. 25 ln 23 – p. 27 ln 36), or, according to several preferred embodiments, the modified cells relevant for immunotherapy further comprise exogenous recombinant polynucleotides encoding single chain and multi-subunit chimeric antigen receptor (CARs) for specific cell recognition, implying that conceivably even more than one CAR could be introduced into a modified T cell (p. 4 lns 25-27). 
In regard to the presence of interleukin/IL-12, DUCHATEAU teaches that the T cells may be cultured under appropriate conditions including in media that may contain factors necessary for proliferation and viability of the T cells, for example, in media supplemented with cytokines/interleukins sufficient for the growth and expansion of T cells (p. 38 lns 21-31). However, DUCHATEAU does not teach an interleukin (IL-12, elected species) gene as an exogenous gene coding sequence introduced into a targeted locus. DUCHATEAU is silent in regard to promoters
MORIARITY discloses engineered primary immune cells, including T cells, that comprise exogenous gene coding sequences that are inserted into endogenous gene loci so that transcriptional control of the exogenous gene is under transcriptional control of the endogenous promoter (see, for example, [0005],[0007],[00250],[00279], Fig. 6). MORIARITY discloses T cells comprising an exogenous CAR directed to a target sequence/antigen ([00271], [00272],[00273] ) and T cells wherein PD1 and/or TRAC (TRA) genes are disrupted (for example, [005], [00256], [00274], [00288], [00352]). MORIARITY discloses that insertion of the exogenous gene coding sequence disrupts the coding sequence of the endogenous gene [00286], [00288], [00293].  And MORIARITY teaches that an exogenous gene may be introduced/inserted into the PD1 locus [00364]. Thus, MORIARITY clearly indicates that an exogenous gene could be introduced into a disrupted PD1 locus and could be introduced in such a way that the exogenous gene is under the control of the endogenous (PD1) promoter. In regard to the presence of interleukin, MORIARITY does not teach that the exogenous gene introduced to an endogenous locus and controlled by the endogenous promoter is an interleukin/IL-12, but MORIARITY does teach that one or more cytokine can be introduced with cells of the invention. MORIARITY teaches that cytokines can be utilized to boost cytotoxic T lymphocytes (including adoptively transferred tumor-specific cytotoxic T lymphocytes) to expand within a tumor microenvironment, … such as IL-2, IL-7, IL-12, IL-15, IL-21, or any combination thereof, and provides that in some cases, IL-2, IL-7, and IL-15 are used to culture cells of the invention [00196].
Fesnak teaches that other researchers have generated T cells specific for tumor antigen that, upon binding, produce cytokines that are intended to recruit endogenous immune cells and mediate tumor clearance. Fesnak explains that T cells, redirected for universal cytokine killing (TRUCKs), have been engineered to express inducible or constitutive IL-12, which induces innate antitumor immune responses and alleviates immunosuppression in the tumor microenvironment (Fig. 5a).  Fesnak further explains that TRUCKs have the ability to enhance tumor infiltration by endogenous immune cells. Thus, Fesnak teaches primary T cells engineered to express anti-tumor cytokines, specifically IL-12 (Fig. 5a and p. 573¶3) and provides the rationale: the cytokine expression may be induced by T cell activation and targeted by CAR specificity resulting in localized production of pro-inflammatory cytokines that recruit endogenous immune cells to tumor sites which may potentiate an antitumor response (Fig. 5a). Finally, Fesnak also teaches that PD1 may be targeted for disruption in CAR T cells to render them more resistant to immunosuppression (Fi. 5d and p. 576¶1) and that efficient gene editing of primary human T cells has been demonstrated using ZFNs, TALENs and CRISPR–Cas9 (p. 575¶3). Thus, Fesnak discloses art recognized modifications to CAR T cells that include the introduction of exogenous interleukin genes, such as IL-12, and the disruption of endogenous immune checkpoint genes, such as PD1 and the array of gene-editing tools available to the artisan, for facilitating such modifications. Although, Fesnak clearly teaches motivation for inserting an exogenous interleukin/IL-12 gene, others provide additional rational.
Pegram postulated that CAR T cells also modified to express IL-12 could serve as a surrogate to the conditioning required for effective adoptive T-cell transfer therapy (p. 4139¶7). Pegram also postulated that since preclinical and clinical reports demonstrated increased safety with delivery of IL-12 directly to the tumor site and targeted T cells would ideally deliver IL-12 directly to the tumor site, it was reasonable that a practitioner would anticipate an increased safety profile on translation to the clinical setting (p. 4140¶4). Pegram reported data consistent with this hypothesis, wherein in his clinically relevant tumor model, treatment with IL-12–secreting T cells (T cells genetically modified to express exogenous IL-12) was well tolerated with no toxicities noted in treated mice (p. 4140¶4). Pegram drew the conclusion that a novel “conditioning-free” approach of adoptive targeted T-cell therapy of cancer using IL-12–secreting tumor-targeted T cells would allow for the application of CAR-modified T cells to virtually all patient populations including those otherwise intolerant to currently requisite toxic conditioning therapies (p. 4140¶5). Of direct relevance to the instant invention, Pegram teaches improving engineered CAR T cells anti-tumor activity (p. 4139¶7-8) and intended improvement to the control of IL-12 expression in these engineered CAR T cells by expressing the IL-12 through an NFAT promoter in order to  increase safety and to facilitate translation of IL-12 secreting CAR T cell technology to the clinical setting in the form of clinical trials. It was well established in the art that PD1 was such an NFAT promoter (see, Austin, 4884¶1; and also Bally, et al. Prior Art Made of Record, below).
Thus, before the effective filing date of the application, it would have been prima facie obvious to one of ordinary skill in the art to modify the CAR T cell of DUCHATEAU to express an interleukin, namely IL-12, from an NFAT promoter, such as the PD1 promoter, because MORIARITY teaches expression from endogenous promoters and introduction of a transgene into a disrupted PD1 locus and because Pegram teaches improving engineered CAR T cells by expressing the IL-12 through an NFAT promoter and because Austin and others demonstrate that PD1 is an NFAT (responsive) promoter. Furthermore, MORIARITY and DUCHATEAU teach provision of cytokines in media to support T cell viability and expansion, and Pegram and Fesnak demonstrate and teach that the exogenous  IL-12 can be expressed in an autocrine fashion from an engineered CAR T cell and that so doing provides an improved therapeutic in vivo in comparison to administering IL-12 systemically and Pegram demonstrates that the IL-12 is secreted at a level sufficient to enhance the anti-tumor activity of the T cells.
DUCHATEAU provides targeted disruption of the PD1 gene and homologous recombination at a target locus in order to introduce a gene of interest. MORIARITY provides for the disruption of PD1 and introduction of a exogenous transgene into the PD1 locus. MORIARITY also provides expression of an inserted exogenous transgene under the control of an endogenous promoter. And Pegram explicitly directs future application to introducing IL-12 under the control of an NFAT promoter, which would include the PD1 promoter. Thus, the instant invention of claims 94, 99, 107, and 130 would have been prima facie obvious to one of ordinary skill in the art, before the EFD in view of the combined teachings of DUCHATEAU, MORIARITY, Fesnak, and Pegram. A practitioner would have a reasonable expectation of success in engineering such primary T cells because DUCHATEAU, MORIARITY, Fesnak, and Pegram demonstrate the knowledge, methodologies, and components of the art available for obtaining such constructs and the rationales for doing so.
In regard to the further limitation of claim 114, MORIARITY teaches transfection efficiencies in excess of 50%, which axiomatically means more than 50% of engineered T cells are CAR + if the construct comprises a CAR [00431]. MORIARITY also teaches that endogenous TCR can be the disrupted endogenous gene [00288] and thus, if TCR is targeted more than 50% would be expected to be TCR negative according to the transfection efficiency cited above.
In regard to the limitation of claims 115 and 117, DUCHATEAU (p. 34 lns 5-6, 16) and Fesnak (p. 567¶3; p. 568¶2; Table 1) teach teaches that the CAR may be directed to CD22.
DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin–GALETTO
Claims 94, 99, 117, 119, 121, 124, and 127 are rejected under 35 U.S.C. 103 as being unpatentable over DUCHATEAU (WO2014191128A1; Publ. 4 DEC 2014), MORIARITY (WO2017023803A1; PCT/US2016/044858 filed 29 JUL 2016; cited in prior action), Fesnak (Fesnak AD, et al. Nature Reviews Cancer. 2016 Sep;16(9):566-81; cited in prior action), Pegram (Pegram HJ, et al. Blood, The Journal of the American Society of Hematology. 2012 May 3;119(18):4133-41), and Austin (Austin JW, et al. The Journal of Immunology. 2014 May 15;192(10):4876-86), herein DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin, as applied to claims 94, 99, and 117 above, and further in view of GALETTO (US20130315884A1; Publ. 28 NOV 2013).
DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin render the invention of claims 94, 99, and 117 obvious to one of ordinary skill in the art before the EFD of the application as presented above.
In regard to claims 119, 121, 124, and 127, the claims are product-by-process claims, wherein the CAR of the base claims 119, 121, and 124 are generated by introducing double strand breaks in a TRAC target sequence and the exogenous interleukin/IL-12 of the base claim 127 is generated by introducing double strand breaks in a PD1 target sequence thus inducing HR-mediated transgene insertion at the break site. The double strand breaks are generated by TALE-nuclease recognition and cleavage of the respective TRAC or PD1 target sequence. 
In regard to product-by-process claims, MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
MPEP 2113(III.) states, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable.”
As per the instant disclosure, TALE-nucleases are very specific reagents because they need to bind DNA by pairs under obligatory heterodimeric form to obtain dimerization of the cleavage domain Fok-1. Left and right heterodimer members each recognizes a different nucleic sequences of about 14 to 20 bp, together spanning target sequences of 30 to 50 bp overall specificity (pp. 2-3 joining ¶). The nuclease reagents of the invention are generally "sequence-specific reagents", meaning that they can induce DNA cleavage in the cells at predetermined loci, referred to by extension as "targeted gene". The nucleic acid sequence which is recognized by the sequence specific reagents is referred to as "target sequence" (instant specification p. 15 ¶1).
In regard to claims 119, 121, 124, and 127 and gene editing CAR T cells, DUCHATEAU (p. 2 final ¶), MORIARITY ([00260],[00312],[00352]-[00363],[00421], [00497], claim 33), and Fesnak (p. 575¶2-3) teach use of TALENs (TALE-nucleases) and targeting nuclease disruptions to PD1 and TRAC loci (DUCHATEAU, p. 31¶4; MORIARITY [00352]; Fesnak, PD1 only, Fig. 5d). However, in regard to a TRAC target locus and specific TALENs (SEQ ID NO:s 16 and 17; claims 119, 121, and 124) and a PD1 target locus and specific TALENs (SEQ ID NO:s 20 and 21; claim 127), DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin do not teach TALEN specific sequences for TALENs targeting the TRAC or PD1 gene loci. 
GALETTO overcomes the deficiencies of DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin with regard to the recited SEQ ID NO:s and demonstrates the art based methodologies for engineering TALENs (left and right pairs) for targeting cleavage to specific gene loci including target sequences in TRAC and in PD1 (also known as pdcd1). 
In regard to the limitations of claims 119, 121, and 124 and SEQ ID NO: 16 “TALEN TRAC” and SEQ ID NO: 17 “TALEN TRAC”, the target sequence in the TRAC locus (where the TALEN pair will bind and cleave the TRAC locus, creating a double-stranded break for HR-mediated transgene insertion) is ttgtcccacagatatccagaaccctgaccctgccgtgtaccagctgaga (49 nucleotides, IFW sequence listing SEQ ID NO: 28 “TALEN target TRAC”). 
GALETTO teaches a TALEN pair wherein the left-hand TALEN is represented by SEQ ID NO: 49 (which when translated is 100% identical to the 936 amino acid sequence of SEQ ID NO: 16) and SEQ ID NO: 50 (which when translated is 100% identical to the 942 amino acid sequence of SEQ ID NO: 17), wherein GALETTO’s TALEN pair has the target sequence of SEQ ID NO: 37 which is ttgtcccacagatatccagaaccctgaccctgccgtgtaccagctgaga, and is thus, identical to the instant TRAC target sequence of SEQ ID NO: 28. See also, GALETTO [0257]: half nucleases ((TRAC_T01-L and -R TALE-nuclease (SEQ ID NO: 41 and SEQ ID NO: 42, TRAC_T01 target site (SEQ ID NO: 37) where SEQ ID NO:s 41 and 42 are the 530 amino acid repeat sequences of the full length translated sequences provided above; see analogous sequence description for PD1 TALENs in Table 10 (GALETTO p. 24). Thus, GALETTO anticipates the TALEN pair and SEQ ID NO:s represented by instant SEQ ID NO:s 16 and 17 and targets the exact same TRAC target sequence as the instant invention.
Thus, in view of the combined teaching DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin and GALETTO,  one of ordinary skill in the art would have found it obvious to disrupt a TRAC gene and introduce, through induced HR, an exogenous gene of interest, such as an anti-CD22 CAR because DUCHATEAU and MORIARITY teach nuclease disruption of an endogenous TRAC gene and introduction of exogenous transgenes, including CARs, including CD22 CARs, into disrupted endogenous gene loci. It would also be obvious to one of ordinary skill in the art to generate the engineered T cells using a TALEN pair because GALETTO teaches such a TALEN pair for disrupting TRAC. Furthermore, a practitioner would have a reasonable expectation of success in generating an identical TALEN pair to affect a double-strand break and induce HR-mediated transgene insertion at the desired TRAC break site, thus, allowing introduction of the transgene of interest (such as, a CAR targeting CD22) into the TRAC locus at the same site as the instant invention, because GALETTO teaches TALEN pairs targeting the target site for the break that is identical to the instant target site.
Thus, the instant inventions of claims 119, 121, and 124, would be obvious to one of ordinary skill in the art in view of DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin and further in view of GALETTO, before the EFD of the application.
In regard to the limitations of claim 127 and SEQ ID NO: 20 “TALEN PD1” and SEQ ID NO: 21 “TALEN PD1”, the target sequence in the PD1 locus (where the TALEN pair will bind and cleave the PD1 locus, creating a double-stranded break for HR-mediated transgene insertion)  is tacctctgtggggccatctccctggcccccaaggcgcagatcaaagaga (49 nucleotides, IFW sequence listing SEQ ID NO:s 5 and 30 “TALEN target PD1”; sections 1.1 and 1.2 pp. 59-60). 
GALETTO teaches a TALEN pair wherein the left-hand TALEN is represented by SEQ ID NO: 97 (which when translated is 99.6% identical to the 936 amino acid sequence of SEQ ID NO: 20; there are 4 amino acid differences over the 936 amino acid sequence) and SEQ ID NO: 98 (which when translated is 100% identical to the 941 amino acid sequence of SEQ ID NO: 21), wherein GALETTO’s TALEN pair has the target sequence of SEQ ID NO: 78 which is TACCTCTGTGGGGCCATctccctggcccccaaGGCGCAGATCAAAGAGA (See GALETTO, Table 10, p. 24). GALETTO’s target sequence (SEQ ID NO:78) is 100% identical to the instant PD1 target sequence of SEQ ID NO: 5 or 30. Thus, in regard to claim 127, GALETTO’s TALEN pair targets the exact same sequence in the PD1 locus as the TALEN pair of SEQ ID NO:s 20 and 21 and would create a double-stand break within the exact same sequence. An interleukin (IL-12) transgene inserted at the break site created with GALETTO’s TALEN pair would be patentably indistinguishable from an interleukin (IL-12) transgene inserted at the break site created with TALENs of the instant invention (SEQ ID NO:S 20 and 21). 
Thus, in view of the combined teaching DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin and GALETTO,  one of ordinary skill in the art would have found it obvious to disrupt a PD1 gene and introduce, through induced HR, an exogenous gene of interest, such as an interleukin/IL-12 as presented above into the disrupted PD1 endogenous gene locus. It would also be obvious to one of ordinary skill in the art to generate the engineered T cells using a TALEN pair because GALETTO teaches such a TALEN pair for disrupting PD1. Furthermore, a practitioner would have a reasonable expectation of success in generating a patentably indistinct TALEN pair to affect a double-strand break and induce HR-mediated transgene insertion at the desired PD1 break site, thus, allowing introduction of the transgene of interest (interleukin/IL-12) into the PD1 locus at the same site as the instant invention, because GALETTO teaches the target site for the break that is identical to the instant target site. 
Thus, the instant invention of claim 127, would be obvious to one of ordinary skill in the art in view of DUCHATEAU–MORIARITY–Fesnak–Pegram–Austin and further in view of GALETTO, before the EFD of the application.
Response to Arguments
Applicant's arguments filed 6 APR 2022 have been fully considered but they are not persuasive. Applicant argues that MORIARITY and Fesnak do not provide any expectation that the claimed primary human T cells would secrete a level of the interleukin sufficient to enhance the antitumor activity of the cells (pp. 9-10). This argument is obviated in view of Pegram who clearly shows the anti-tumor activity of the engineered, IL-12 expressing T cells. Applicant argues that Fesnak provides no teaching or suggestion to place an interleukin under the control of an endogenous promoter, and that Fesnak teaches away from an endogenous promoter by a reduction to practice that provides an exogenous promoter (p. 10). Fesnak does not need to teach use of an endogenous promoter, because this teaching is provided by MORIARITY. MORIARITY also provides evidence and teaching that one of ordinary skill in the art would have known that either endogenous or exogenous promoters could be used to express an exogenous transgene of interest (citations above). Applicant argues that prior to Applicant's invention, there was no expectation that having an interleukin under the transcriptional control of an endogenous gene promoter would allow secretion a level of the interleukin sufficient to enhance the antitumor activity of the cells (p. 10). This argument is obviated by the combined teachings of MORIARITY, Pegram, and Austin, which when taken together indicate that IL-12 expression from an exogenous transgene can be engineered into T cells and expected to secrete IL-12 at levels sufficient to exhibit an anti-tumor effect as demonstrated by Pegram. Furthermore, an artisan would have a reasonable expectation of success in placing the IL-12 under the control of an endogenous promoter because MORIARITY clearly teaches placing exogenous genes under the control of endogenous promoters and because MORIARITY also teaches that the transgene can be integrated into the PD1 locus (citations above), implying use of the PD1 endogenous promoter as no other promoter is indicated. Furthermore, Pegram indicates a desire to place the IL-12 under the control of an NFAT promoter. NFAT promoters include endogenous promoters, including the endogenous PD1 promoter as evidenced by Austin (and Bally, Prior Art Made of Record; see also, Tsai, Prior Art Made of Record, who suggests that any endogenous NFAT promoter could be used for expressing a wide variety of transgenes in engineered T cells including interleukin transgenes). Thus, there is no teaching or evidence in the art that a practitioner would not reasonably expect the endogenous promoter(s) to function as expected to express a transgene introduced into the gene locus regulated by the promoter. 
Conclusion
	Claims 94, 99, 107, 114-115, 117, 119, 121, 124, 127, and 130 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Austin (Austin JW, Lu P, Majumder P, Ahmed R, Boss JM. STAT3, STAT4, NFATc1, and CTCF regulate PD-1 through multiple novel regulatory regions in murine T cells. The Journal of Immunology. 2014 May 15;192(10):4876-86) teaches that in response to T cell activation signaling, NFATc1 bound to two of the novel regions that function as independent regulatory elements (Abstract) The transient upregulation of PD-1 during acute viral infection has been attributed to the action of NFATc1 or NFAT2 binding to a conserved region (CR) located upstream of the Pdcd1 promoter termed CR-C (p. 4876 ¶2). The chromatin structure of each regulatory region is altered in response to T cell activation and cytokine stimulation, with unique patterns arising in response to each stimulus. Each of the novel NFAT/STAT elements was found to interact with the Pdcd1 promoter region in CD8 T cells, demonstrating that they are likely to contribute directly to Pdcd1 transcription (p. 4877¶2). NFATc1 binds in response to T cell activation (p. 4880¶2). Interactions between each of the new NFATc1 elements and the Pdcd1 promoter region fragment (which contained CR-C) were observed, supporting the concept that all three of these NFATc1 elements participate in activating transcription of Pdcd1 (p. 4884¶1).
Bally (Bally AP, et al. The Journal of Immunology. 2016 Mar 15;196(6):2431-7) highlights the NFAT (responsive) pdcd1 (PD1) promoter (for example, Fig. 1, p. 2433).
Tsai (Tsai AK, et al. Oncoimmunology. 2016 May 3;5(5):e1122158) teaches embodiments of interleukin/cytokine expression “F” from engineered CAR T cells “A” wherein the interleukin/cytokine transgene is expressed from an NFAT (responsive) promoter “E”; see Figure below.

    PNG
    media_image1.png
    786
    849
    media_image1.png
    Greyscale

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                         
/KEVIN K HILL/Primary Examiner, Art Unit 1633